On Motion for Rehearing.
While this case was pending on motion for rehearing the Supreme Court decided the case of Joe Adams & Son v. McCann Construction Company, 475 S.W.2d 721 (1971) which appellants argue controls the questions presented in the instant case. We disagree.
In the Joe Adams. & Son case the court was concerned with an accident which was caused solely by the fault of the in-demnitee. This is not the situation in the present case. Here the trial court found that there was no evidence offered that the injuries of Gamble and Frith resulted from the negligence of General Motors and further that the evidence showed that the injuries resulted from the negligence of Gamble and Frith. Appellants attack this finding. The only evidence of the cause of the injuries to Gamble and Frith was the testimony of Starnes, Wallace’s general superintendent. Appellees’ request for admission No. 3 contained an exhibit attached thereto which purported to contain a short transcript of testimony given by Starnes at a former trial of the Gamble suit as to how the accident happened. Request No. 6 asked if the testimony contained in the exhibit was true and correct. Appellants moved to strike the requests as being outside the scope and intent of Rule 169, Texas Rules of Civil Procedure and stated further that they were without sufficient information to admit or deny the requests. The trial court deemed the requests admitted. The testimony given by Starnes supports the trial court’s finding that General Motors was not negligent. We are of the opinion that the trial court did not err in holding such requests to be admitted. Watson v. Godwin, 425 S.W.2d 424 (Tex.Civ.App.1968,- ref. N.R.E.), McPeak v. Texas Department of Public Safety, 346 S.W.2d 138 (Tex.Civ.App.1961, no writ hist.).
As stated in our original opinion we think that appellants are liable under Section 12 which is entitled “LIABILITY INSURANCE” to indemnify and protect General Motors in both suits to the extent of the required insurance coverage without regard to the negligence of General Motors. Moreover, if we are in error as to the obligations created in Section 12, we further hold that Section 20 requires appellants to indemnify General Motors since the trial court found that General Motors was not negligent.
*816We find nothing in the record to cause us to change the judgment heretofore entered. The motion for rehearing is overruled.